 Case: 1:19-cv-01788-CAB Doc #: 6 Filed: 08/14/19 1 of 1. PageID #: 35




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




FRANK STIRCULA,                              )      Case No.: 1:19 CV 1788
                                             )
       Plaintiff                             )      JUDGE SOLOMON OLIVER, JR.
                                             )
       v.                                    )
                                             )
LOWE’S HOME CENTERS, LLC, et al.,            )
                                             )
       Defendant                             )      ORDER OF RECUSAL




       I hereby disqualify myself in proceedings in the above-captioned case pursuant to 28 U.S.C.

§ 455. The case is returned to the Clerk of Court for reassignment.

       IT IS SO ORDERED.




                                                    /s/ Solomon Oliver, Jr.
                                                    UNITED STATES DISTRICT JUDGE

August 14, 2019
